           Case 1:20-cv-03377-DLF Document 50 Filed 03/29/21 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

ALABAMA ASSOCIATION OF
REALTORS®, et al.,

                  Plaintiffs,
         v.                                                    No. 1:20-cv-03377-DLF

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, et al.,

                  Defendants.



   PLAINTIFFS’ NOTICE OF EXTENSION AND SUPPLEMENTAL AUTHORITY

        Plaintiffs respectfully notify the Court that on March 28, 2021, the Director of the Centers for

Disease Control and Prevention (“CDC”) signed an order extending the CDC’s Eviction Moratorium

at issue in this case. See Ex. A. The March 28 extension order provides that it is “effective April 1,

2021, and will remain in effect through June 30, 2021, subject to revision based on the changing public

health landscape.” Id. at 17. In addition to extending the Eviction Moratorium, the March 28 order

makes certain modifications that do not affect Plaintiffs’ claims in this case. See id. at 10-11.

        Plaintiffs also respectfully notify the Court that on March 29, 2021, a three-judge panel of the

United States Court of Appeals for the Sixth Circuit published an order unanimously denying the

government’s motion for a stay pending appeal of the judgment issued by a district court in the

Western District of Tennessee holding that the Eviction Moratorium exceeds the CDC’s statutory

authority. See Ex. B, Order, Dkt. 20-2, Tiger Lily, et al. v. United States Dep’t of Housing and Urban Dev., et

al., No. 21-5256 (6th Cir. Mar. 29, 2021) (Norris, Thapar, Bush, JJ.); see also ECF 74, Pls.’ Notice of

Supplemental Authority. The Sixth Circuit concluded that “the government is unlikely to succeed on

the merits” because the CDC’s “involvement in landlord-tenant relations” was not authorized by “a
               Case 1:20-cv-03377-DLF Document 50 Filed 03/29/21 Page 2 of 4



provision of the Public Health Service Act authorizing it to sanitize property exposed to contagion.”

Id. at 1, 7.

         First, the Sixth Circuit concluded, as Plaintiffs have argued in this case, that “the terms of [the

Public Health Service Act, 42 U.S.C. § 264,] cannot support the broad power that the CDC seeks to

exert.” Ex. B at 4; ECF 6-1, Pls.’ Mem. in Supp. of Summ. J., at 13-25. The Sixth Circuit determined

that the statute’s catchall provision authorizing “other measures”—in addition to a list of enumerated

measures, including inspection and fumigation—“warrants application of the ejusdem generis canon.”

Ex. B at 5; ECF 6-1, Pls.’ Mem. in Supp. of Mot. for Summ. J., at 21. This “generic rulemaking power

from the Public Health Service Act” does not supply statutory authority for the Eviction Moratorium

because “government intrusion on property to sanitize and dispose of infected matter is different in

nature from a moratorium on evictions.” Ex. B at 3, 5. Notably, the Sixth Circuit determined that

“the statute is unambiguous” in its lack of authority for the Eviction Moratorium at Chevron step one.

Id. at 4 n.3; see also ECF 6-1, Pls.’ Mem. in Supp. of Mot. for Summ. J., at 17-21.

         Second, the Sixth Circuit noted, as Plaintiffs have argued in this case, that the government’s

broad construction of Section 361 of the Public Health Service Act “raises not only concerns

about federalism, but also concerns about the delegation of legislative power to the executive

branch.” Ex. B at 6; see also ECF 6-1, Pls.’ Mem. in Supp. of Mot. for Summ. J., at 30-31. The Sixth

Circuit declined the government’s invitation to make the “unreasonable assumption” that Congress

“intended to give the Secretary” such “unprecedented power.” Ex. B. at 6 (internal quotation

marks and citation omitted).

         Third, the Sixth Circuit rejected the government’s argument—also raised in this case—that the

CDC’s quarantine authority supported finding authority for the Eviction Moratorium in the first

sentence of the statute. Id. at 6; see also ECF 6-1, Pls.’ Mem. in Supp. of Mot. for Summ. J., at 18-20.


                                                     2
           Case 1:20-cv-03377-DLF Document 50 Filed 03/29/21 Page 3 of 4



The government’s argument “does not withstand scrutiny” because “Section 264(a) is concerned

exclusively with restrictions on property interests and is, therefore, structurally separate from the

statute’s quarantine provision. Prohibiting landlords from evicting nonpaying tenants unquestionably

restricts a property interest, but an eviction moratorium is radically unlike the property interest

restrictions listed in § 264(a) (sanitizing, fumigating, etc.).” Ex. B. at 6.

        Fourth, the Sixth Circuit also rejected the government’s argument that Congress ratified the

CDC’s Eviction Moratorium in the Consolidated Appropriations Act of 2021. See id. at 6-7. As the

Sixth Circuit explained, “nothing in [that law] expressly approved the agency’s interpretation. All [it]

did was congressionally extend the agency’s action until January 31, 2021. After that date, Congress

withdrew its support, and the CDC could rely only on the plain text of 42 U.S.C. § 264, which, as

noted, does not authorize the CDC Director to ban evictions.” Id. at 7 (citation omitted). Plaintiffs

rebutted the government’s motion to dismiss on the same basis. See ECF 37, Pls.’ Opp’n to Defs.’

Partial Motion to Dismiss at 3-6.

        For the reasons explained by the Sixth Circuit, Plaintiffs respectfully request that the Court

enter summary judgment in their favor on an expedited basis before the third iteration of the Eviction

Moratorium takes effect on April 1, 2021.




                                                      3
         Case 1:20-cv-03377-DLF Document 50 Filed 03/29/21 Page 4 of 4



Dated: March 29, 2021                Respectfully submitted,



                                     s/ Brett A. Shumate
                                     Brett A. Shumate (D.C. Bar No. 974673)
                                     Charlotte H. Taylor (D.C. Bar No. 1024658)
                                     Megan Lacy Owen (D.C. Bar No. 1007688)
                                        (pro hac vice)
                                     Stephen J. Kenny (D.C. Bar No. 1027711)
                                     JONES DAY
                                     51 Louisiana Avenue, N.W.
                                     Washington, D.C. 20001
                                     Telephone: (202) 879-3939
                                     Facsimile: (202) 626-1700

                                     Autumn Hamit Patterson
                                        (Texas Bar No. 24092947)
                                        (pro hac vice)
                                     JONES DAY
                                     2727 N. Harwood St.
                                     Dallas, Texas 75201
                                     Telephone: (214) 220-3939
                                     Facsimile: (214) 969-5100

                                     Counsel for Plaintiffs




                                       4
